ORDER FILLING JUDICIAL VACANCY
Before JOHN MINOR WISDOM*, Chairman, and EDWARD WEINFELD, EDWIN A. ROBSON, WILLIAM H. BECKER, JOSEPH S. LORD, III, STANLEY A. WEIGEL and ANDREW A. CAFFREY, Judges of the Panel.
Pursuant to Section 209(b) of the Regional Rail Reorganization Act of 1973, the Panel previously established the situs of the Special Court in the District of the District of Columbia and also selected the members of the Special Court. In re Litigation under Regional Rail Reorganization Act of 1978, 373 *478F.Supp. 1401 (Jud;Pan.Mult.Lit.l974). Moreover, the Panel expressly retained the power to fill any vacancies created on the Special Court. Id. at 1403. Inasmuch as the Honorable Carl McGowan, United States Circuit Judge of the Court of Appeals for the District of Columbia Circuit, has resigned from the Special Court, we hereby select and appoint the Honorable John Minor Wisdom, United States Circuit Judge of the Court of Appeals for the Fifth Circuit, to fill the vacancy.
It is so ordered.